EXHIBIT 10.27

COMPENSATION ARRANGEMENTS FOR OUTSIDE DIRECTORS

Cash Compensation

In conjuction with the Company’s ongoing cost control efforts, the Board of
Directors, upon recommendation of the Management Organization & Compensation
Committee, approved a 10% reduction in cash fees paid to outside directors,
effective December 1, 2011. The cash fees paid to outside directors are as set
forth below.

Chairman of the Board

Through November 2011, the Chairman of the Board of Directors, Mr. R.S. Evans,
received a cash retainer fee at rate of $70,000 per year. In conjuction with the
above-described fee reduction, Mr. Evans’ annual cash retainer was reduced to
$63,000 as of December 1, 2011. Mr. Evans receives no other cash compensation
for his service on the Board and its Committees.

Other Non-Employee Directors

Non-employee directors, other than Mr. Evans, receive the following cash
compensation:

 

     Through
11/30/11      After 10% reduction
effective 12/1/11  

Annual Board retainer

   $ 22,500       $ 20,250   

Annual retainer – Audit Committee chairman

   $ 9,000       $ 8,100   

Annual retainer – other Audit Committee members

   $ 1,350       $ 1,215   

Annual retainer – Management Organization & Compensation Committee chairman

   $ 2,700       $ 2,430   

Annual retainer – Executive Committee members

   $ 1,800       $ 1,620   

Meeting fee

   $ 1,800       $ 1,620   

Stock Compensation

In accordance with Company’s non-employee directors’ stock compensation program
in effect on the date of the 2011 Annual Meeting of Stockholders, each
non-employee director is awarded, on the date of the Annual Meeting of
Stockholders, a grant of restricted stock units (“RSUs”) for a number of shares
equal to the lesser of (i) shares valued at $15,000 on the date of grant, or
(ii) 7,500 shares.

The RSUs vest in full on the date of the next Annual Meeting of Stockholders or
upon a change of control of the Company. The shares of stock represented by
vested RSUs are delivered to the director upon cessation of his service on the
Board.

On April 18, 2011, the date of the 2011 Annual Meeting of Stockholders, each of
the non-employee directors received a grant of 7,500 RSUs in accordance with the
above-described program. These RSUs will vest in full on April 23, 2012, the
date of the 2012 Annual Meeting of Stockholders.

In December 2011, the Board of Directors, upon recommendation of the Management
Organization & Compensation Committee, revised this program so that the
non-employee directors receive an annual grant of RSUs for a number of shares
equal to the lesser of (i) shares valued at $15,000 on the date of grant, or
(ii) 15,000 shares.

Other

The Company reimburses its directors for reasonable expenses incurred in
attending Board and Committee meetings.